Citation Nr: 9935451	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-17 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to service connection for arthritis.  The veteran 
submitted a notice of disagreement with that rating decision 
in May 1997.  In June 1997, the RO provided him with a 
statement of the case.  Later that month, he filed a 
substantive appeal.  


REMAND

The representative of the veteran contends in its brief on 
appeal that the claim of entitlement to service connection 
for arthritis is meritorious because the veteran acquired 
arthritis during service.  Upon review of the evidentiary 
record, the Board is of the opinion that before an equitable 
disposition may be made of the veteran's claim, further 
development of the evidence must be sought.  

The claims file contains private medical records of treatment 
of the veteran during December 1996.  These records made no 
reference to arthritis.  These private medical records were 
the only evidence cited by the RO as evidence considered for 
its April 1997 rating decision.

The veteran's service medical records are not contained in 
the claims file.  Documentation in the claims file indicated 
that in February 1997, such records were deemed unavailable 
and presumed to have been destroyed in the fire of 1973 at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  In February 1997, the NPRC responded to a request 
from the RO for all service records of the veteran with a 
statement that they were "fire-related" and therefore might 
be unavailable.  Following this communication from the NPRC 
to the RO, the veteran executed an NA Form 13055, Request for 
Information to Reconstruct Medical Data, and returned it to 
the RO.  In the completed form, the veteran stated that he 
had been treated for arthritis during February or March of 
1942 or 1943 at Keesler Air Force Base in Mississippi.  
Subsequently in February 1997, the RO again contacted the 
NPRC and requested in writing "all available service medical 
records" of the veteran.  However, the response of the NPRC 
indicated that the RO had failed to attach to its request the 
Form 13055 completed by the veteran.  The claims file 
contains no documentation that the RO resubmitted the request 
with the completed Form 13055 attached thereto.  In the April 
1997 rating decision and the June 1997 statement of the case, 
the RO stated that the service medical records of the veteran 
were unavailable and thought to have been destroyed by the 
fire of 1973 at the NPRC.  The RO indicated that it would 
reconsider its decision if the records were found later.

It is documented in the claims file that several times in 
December 1996, the RO had advised the veteran of his own 
responsibility to submit records and other information 
pertinent to his claim.  The RO directed the attention of the 
veteran specifically to service medical records, private 
medical records, and other possible evidence of his having 
had arthritis continually since his separation from service, 
including lay statements.  It appears that in response to 
these notices, the veteran submitted the December 1996 
private medical records, but no other evidence or 
information.

The Board is of the opinion that it would be premature to 
conclude that all evidence necessary to an equitable 
disposition of the veteran's claim has been obtained or is 
unavailable.  Further, the Board is of the opinion that, 
particularly as this appears to be a fire-related case, 
further effort must be made to obtain all available medical 
and other records pertinent to the veteran's claim as well as 
to develop the record by assembling other types of available 
evidence.  

The existing record indicates that the application of the 
veteran for benefits is incomplete.  An application for 
benefits is incomplete if VA has received notice of 
information not in the record which is needed to complete or 
substantiate the claim, including evidence likely to render 
the claim plausible, or well-grounded.  Robinette v. Brown, 8 
Vet. App. 69, 77-81 (1995).  Here, VA was informed by the 
veteran that he had been treated for arthritis during 
February or March of 1942 or 1943 at the hospital at Keesler 
Air Force Base in Mississippi.  When an application for 
benefits is incomplete, the Secretary has a duty under 
38 U.S.C.A. § 5103(a) to inform the claimant of what evidence 
is necessary to complete the application.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Robinette, 8 Vet. App. 69; see also 
Voerth v. West, No. 95-904 (U.S. Vet. App. Oct. 15, 1999).

Beyond its duty under 38 U.S.C.A. § 5103(a), VA has no 
statutory duty prior to a finding that a claim is well 
grounded to assist a claimant in developing additional 
evidence pertinent that claim.   38 U.S.C.A. § 5107(a) (West 
1991); Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. 
for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  However, 
because this is a matter in which the medical records of the 
veteran from service are unavailable and presumed destroyed 
in the fire of 1973 at the NPRC, additional principles are to 
be observed by VA.  The Department of Veterans Affairs 
Adjudication Procedure Manual provides that alternate sources 
of evidence may be utilized in fire-related cases.  A non-
exhaustive list of documents follows which may be submitted:  
statements from service medical personnel, "buddy" 
certificates or affidavits, state or local accident and 
police reports, employment physical examinations, medical 
evidence from hospitals, clinics and private physicians by 
which or by whom a veteran may have been treated, especially 
soon after discharge, letters written during service, 
photographs taken during service, pharmacy prescription 
records and insurance examinations.  VA Adjudication 
Procedure Manual, M21-1, Part III, Paragraph 4.25 (c) and 
4.29 (b) (October 6, 1993) previously numbered as 4.06 and 
4.07.  The veteran should be informed of the types of such 
alternate sources of evidence which he may submit.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1  The RO should resubmit the request of 
information and executed NA Form 13055 to 
the NPRC in an effort to obtain any 
available service medical records or 
other reconstructed medical data.  

2. The RO should contact the veteran and 
advise him that he can submit alternate 
evidence to support his contention that 
service connection is warranted for 
arthritis.  This evidence may take the 
following forms, however, he may submit 
any other evidence he finds appropriate:  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, state or local accident and 
police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated, especially soon after 
discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  

3.  The RO should obtain any VA medical 
records of the veteran pertaining to 
arthritis since his separation from 
service in December 1945.  As part of 
this process, the RO should request the 
veteran to assemble a written list 
detailing, to the best of his ability, 
all medical treatment that he has 
received for arthritis at a VA facility, 
if any, including the names and locations 
of the VA facilities where that treatment 
was received and the approximate dates of 
such treatment.

4.  The RO should advise the veteran in 
writing that his service records, 
including service medical records, are 
unavailable and presumed destroyed and 
request the veteran to identify in 
writing any private medical treatment for 
arthritis both during service and since 
his separation from service in December 
1945.  After receiving such information 
from the veteran, with an appropriate 
release of information, the RO should 
take action so that the records of such 
treatment identified by the veteran may 
be assembled.   All private medical 
records obtained must be incorporated 
into the claims file.

5.  The RO should then review the claims 
file to ensure that all development 
requested above has been completed.  Any 
additional development required should be 
undertaken.  Afterwards, the RO should 
again review the entire record and 
adjudicate the claim on its merits.  If 
the determination remains unfavorable to 
the veteran, the RO should furnish him 
and his representative with a 
supplemental statement of the case, and 
afford them a reasonable opportunity to 
respond, in accordance with 38 U.S.C.A. 
§ 7105 and 38 C.F.R. § 19.31.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office, or to request a hearing at which to do 
so.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

